UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-7208


RYAN RANDALL RAMEY,

                        Defendant – Appellant,

          versus

CHIEF JUSTICE WILLIAM B. TRAXLER, JR.; JUDGE DIANA GRIBBON
MOTZ; JUDGE G. STEVEN AGEE; JUDGE CLYDE H. HAMILTON;
RICHARD   SEWELL,   Case  Manager;   SAMUEL   W.  PHILLIPS,
Secretary;   JOHN  DOE,  c/o   Secretary;   JANE DOE,   c/o
Secretary,

                        Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William B. Nickerson, Senior District
Judge. (1:14-cv-02390-WMN)


Submitted:   December 16, 2014               Decided:   December 19, 2014


Before DUNCAN    and   DIAZ,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ryan Randall Ramey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ryan Randall Ramey appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).        We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.         Ramey v. Chief Justice Wm. B. Traxler,

No. 1:14-cv-02390-WMN (D. Md. Aug. 18, 2014).                We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                        2